               Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 1 of 48




1
     CHARLES A. BONNER, ESQ. SB# 85413
     A. CABRAL BONNER, ESQ. SB# 247528
2    LAW OFFICES OF BONNER & BONNER
3    475 GATE FIVE ROAD, SUITE 211
     SAUSALITO, CA 94965
4
     TEL: (415) 331-3070
5    FAX: (415) 331-2738
     cbonner799@aol.com
6    cabral@bonnerlaw.com
7
     Howard Moore, Jr., Esq. (SBN 55228)
8    MOORE & MOORE
     1569 Solano Avenue, #204
9
     Berkeley, CA 94707
10   Tel: (510) 542-7172 / Fax: (510) 528-3024
11
     Email: moorlaw@aol.com

12   David C. Anderson
     LAW OFFICES OF DAVID C. ANDERSON
13   591 Redwood Hwy., Bldg. 4000
     Mill Valley, CA 94941-3039
14
     Phone: (415) 395-9898
15   Facsimile: (415) 395-9839
16   Email: cynthia@dcandersonlaw.com

17
     ATTORNEYS FOR PLAINTIFF
18

19                               UNITED STATES DISTRICT COURT

20                          NORTHERN DISTRICT OF CALIFORNIA

21                                 SAN FRANCISCO DIVISION

22   ALISON COLLINS                                  Case No.: 3:21-cv-02272

23                                                   COMPLAINT FOR DAMAGES:
            Plaintiff,
24                                                   FEDERAL CLAIMS:
                                                     1. FIRST CAUSE OF ACTION
25          vs.
                                                        Deprivation of First Amendment
26                                                      Right of Free Public Concern Speech
     SAN FRANCISCO UNIFIED SCHOOL                       In Violation Of 42 U.S.C. 1983
27   DISTRICT, CITY AND COUNTY OF SAN
                                                     2. SECOND CAUSE OF ACTION
28
     FRANCISCO; SCHOOL BOARD                            Deprivation of Liberty Without
     COMMISSIONERS Jenny Lam, In Her                    Due Process Under the Fourteenth

     COMPLAINT FOR DAMAGES
                                                 1
               Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 2 of 48




     Individual Capacity; Faauuga Moliga In       Amendment In Violation of Civil Rights
1                                                 (42 U.S.C. § 1983)
     His Individual Capacity; Matt Alexander In
2    His Individual Capacity; Kevin Boggess In 3. THIRD CAUSE OF ACTION
3    His Individual Capacity; AND Mark            Deprivation of Property
     Sanchez In His Individual Capacity and       Without Due Process In Violation of
4
     DOES 1-50, inclusive,                        Fourteenth Amendment (42 U.S.C. 1983)
5
            Defendants.                                 STATE CLAIMS:
6

7                                                       4.  FOURTH CAUSE OF ACTION
                                                           Intentional Infliction of Emotional
8
                                                           Distress
9                                                       5. FIFTH CAUSE OF ACTION
                                                           Negligence Government Code
10
                                                           Section 815.2
11                                                      6. SIXTH CAUSE OF ACTION
12                                                         Violation of Property Interest Under
                                                           Skelly
13
                                                        7. SEVENTH CAUSE OF ACTION
14                                                         Retaliation in Violation of California
                                                           Labor Code § 1102.5
15

16                                                      8. PUNITIVE DAMAGES

17
                                                        9. REQUEST ORDER TO SHOW CAUSE
18                                                         WHY AN INJUNCTION SHOULD
                                                           NOT ISSUE.
19

20
                                                             JURY TRIAL DEMANDED

21   “First they came for the socialists,
22   and I did not speak out—because I was not a socialist.
     Then they came for the trade unionists,
23
     and I did not speak out— because I was not a trade unionist.
24   Then they came for the Jews,
     and I did not speak out—because I was not a Jew.
25
     Then they came for me—
26   and there was no one left to speak for me.”
27   Pastor Martin Niemöller

28



     COMPLAINT FOR DAMAGES
                                                    2
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 3 of 48




1
           PLAINTIFF ALISON COLLINS alleges against Defendants as follows:

2
                                          INTRODUCTION
3
     1.    On March 24, 2021, DEFENDANTS drafted a “Resolution” to remove
4
     Commissioner PLAINTIFF ALISON COLLINS (“MS. COLLINS) from her position as
5
     Vice-President of the San Francisco School Board, and upon giving 24 hours’ notice, on
6
     March 25, 2021, voted 5-2 passing that “Resolution”, stripping PLAINTIFF ALISON
7
     COLLINS of her vice-president position and membership on all committees.
8
     2.    DEFENDANTS’ illegal actions, in violation of MS. COLLINS’ First Amendment
9
     Rights of free speech, were premised on a series of tweets published on December 4, 2016,
10
     nearly four and one-half years ago when MS. COLLINS was a private, non-governmental
11
     employee. The tweets are as follows:
12
           1. Hey Twitter! Does anyone know about any news stories highlighting hate speech
13         or bullying of Asian students? Please send them my way.
14
           2. I'm looking to combat anti-black racism in the Asian community at at my
15         daughters' mostly Asian Am school.
16         3. Many Asian Ss and Ts I know won't engage in critical race convos unless they
17
           see how they are impacted by white supremacy.

18         4.I grew up in mostly Asian Am schools and know this experience all to well. Many
           Asian Am. believe they benefit from the "model minority" BS.
19

20         5. In fact many Asian American Ts, Ss, and Ps actively promote these myths. They
           use white supremacist thinking to assimilate and "get ahead".
21
           6.Talk to many
22
           @thelowell
23          parents and you will hear praise of Tiger Moms and disparagement of Black/Brown
           "culture".
24
           7. I even see it in my FB timeline with former HS peers. Their TLs are full of White
25
           and Asian ppl. No recognition #BlackLivesMatter exists.
26
           8. 2 [weeks]was ago, my mixed-race/Black daughter heard boys teasing a Latino
27         about "Trump, Mexicans and the KKK." The boys were Asian- American.
28



     COMPLAINT FOR DAMAGES
                                                    3
                Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 4 of 48




             9. She spoke up when none of the other staff did. The after-school counselor was
1
             Asian.
2
             10. My best friend from school says she feels alone in the Chinese community. She
3            feels ostracized when she speaks up against anti-black hate.
4
             11. Where are the vocal Asians speaking up against Trump? Don't Asian Americans
5            know they are on his list as well?

6            12. Do they think they won't be deported? profiled? beaten? Being a house n****r
7
             is still being a n****r. You're still considered "the help."

8
     3.      Defendants, at all relevant times, were aware that, on November 15, 2016, SFUSD
9
     African     American      Parent    Advisory         Council   (“AAPAC”)      co-chair    Rionda
10
     Batiste appeared before the SFUSD Board Meeting and complained to the Board that the
11
     Board allowed parents from the education “elite” to speak disparagingly against Black,
12
     Brown and economically deprived children without objection. AAPAC co-chair Rionda
13
     complained that she was so offended that the Board allowed a “parade of speakers”,
14
     White and Asian parents, to “verbally bashed” Black and Latino children”, and
15
     “presenting negative narratives about our children and families”. Ms. Batiste repeated
16
     “some examples” of the verbal bashing of Black and Latino children from the White and
17
     Asian parents: “Black and Latino children are not doing better; they are doing worse!”
18
     “Asian and White children should not be punished for their counter parts’ inability to
19
     learn.” “The higher performing cultures understand the importance of hard work and
20
     that is why they are performing better.”
21
          Ms. Batiste further complained: “I was extremely disappointed that throughout this entire
22
          process, no one from the Board, nor administration felt to deter these parents from
23        expressing their divisive, implied as well as explicit racist remarks.” “To allow these
          comments to be the only voices resignation in the room, without any response, nor attempt
24
          to express opposition to them, was a demonstration of a kind of micro-aggression and
25        racism that our children experience on a daily basis while others sit on the side-line in
26
          silence… silence is just as hurtful as the racist comments uttered.” “It’s the home life.
          There is a problem at home for these students that are completely zoned-out because they
27        are hungry are going through some kind of trauma at home. These were “hate filled
28        evaluations of our children”.


     COMPLAINT FOR DAMAGES
                                                      4
                  Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 5 of 48




           Ms. Batiste concluded the “…Equity demands that the system assumes the role of
1
           advocating on their [children’s] behalf, and “to urge the Board to openly promote a school
2          system that guarantees true equity for all of our children rather than one that is designed
3
           to foster a sense of entitlement and an environment for the educational elite….We hope
           that the Board will continue to retain a math sequence that give all students access to the
4          highest quality education available. We anticipate an outcome on this issue that delivers a
5          clear message that equity, not equal treatment, will continue to be our goal and that our
           implicit or expressive racism, classism or elitism will not drive decision making in
6
           SFUSD.” 1
7

8    4.        DEFENDANTS, at all relevant times, knew that MS. COLLINS, like Ms.

9    Batiste, was also advocating this message of eliminating racism against Black and Brown

10   children in the school system. Rather than take actions to protect Black and Brown

11   children from racist harassment and racist bullying, DEFENDANTS opted to “burn” the

12   messenger, using a pretzel-twisted redirection of MS. COLLINS’ seasoned social

13   metaphors aimed at uniting all marginalized, colonized and racially oppressed people

14   against racism and racial oppression.

15   5.        On March 20, 2021, MS. COLLINS apologized to all who felt hurt by her tweets:

16
               “With anti-Asian bias on the rise in our communities, and the hate crimes
17             committed in Georgia this week, it is especially important that we uplift and center
               Asian American communities. All Americans deserve to feel safe.
18

19             I am horrified by the hate crimes rising across the Bay Area. And I am pleased
               San Francisco officials have increased security and support in predominantly
20
               Asian American neighborhoods. As a Black woman, a mother, an educator and a
21             fierce advocate of equity in our schools I utilize my social media platforms to
22             speak out on race and racism. Even when these conversations are difficult in our
               very divided society.
23

24             A number of tweets and social media posts I made in 2016 have recently been
               highlighted. They have been taken out of context, both of that specific moment
25
               and the nuance of the conversation that took place. President Donald Trump had
26             just won an election fueled by division, racism and an anti-immigration agenda.
               Meanwhile one of my daughters had recently experienced an incident in her
27
               school in which her Asian American peers were taunting her Latinx classmate
28
     1    https://www.youtube.com/watch?v=ZwVacmUZtf4


     COMPLAINT FOR DAMAGES
                                                         5
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 6 of 48




1
              about “sending kids back to Mexico” and the KKK. It was a time of processing,
              of fear among many communities with the unknown of how the next four years
2
              would unfold.
3
              And here we are today. Anti-Asian racism is not new, but the recent uptick in
4
              violence and bigotry against Asian-Americans is clearly connected to Trump and
5             his racist tropes.

6
              But whether my tweets are being taken out of context or not, only one thing
7             matters right now. And that is the pain our Asian American brothers and sisters
              and siblings are experiencing. Words have meaning and impact. Trump showed
8
              us that clearly with his sowing of hate and pitting communities of color against
9             one another for political gain. I acknowledge that right now, in this moment my
              words taken out of context can be causing more pain for those who are already
10
              suffering. For the pain my words may have caused I am sorry, and I apologize
11            unreservedly.
12
              What matters more than anything is showing up and supporting Asian American
13            communities and victims of hate crimes. Let me be clear: I stand with the Asian
14            American community against acts of violence. I have spoken with leaders in the
              Asian American community over the last 24 hours and I acknowledge the pain
15
              they are feeling.
16

17   6.       Again, on March 23, 2021, MS. COLLINS publicly apologized during a Board of

18   Education Meeting. She endured a barrage of disparaging remarks for half an hour of the

19   meeting. DEFENDANTS knew that protecting Black and Brown children from racist

20   bullying and racist harassment was the motivation and advocacy in MS. COLLINS’

21   tweets

22   7.       DEFENDANTS, ignoring the call to protect our children, presently painfully

23   suffering the slings and arrows of outrageous racism, harassment, and discrimination,

24   mobilized and rallied elected officials against MS. COLLINS.

25   8.       “Mayor Breed calls for S.F. school board member to resign over racist tweets

26   directed at Asian Americans. In an unprecedented move, San Francisco’s top elected

27   officials, including the mayor, state legislators and nearly all supervisors, including

28   several who had served on the school board when MS. COLLINS and Ms. Rionda Batiste


     COMPLAINT FOR DAMAGES
                                                      6
                Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 7 of 48




1    made their pleas in 2016, called Saturday for a school board member to resign over racist
2    tweets she posted in 2016 directed at Asian Americans. ‘We are outraged and sickened
3    by the racist, anti-Asian statements tweeted by school board Vice President Alison Collins
4    that recently came to light,” 22 current and former elected officials said in a statement
5    Saturday. “No matter the time, no matter the place, and no matter how long ago the
6    tweets were written, there is no place for an elected leader in San Francisco who is
7    creating and or/created hate statements and speeches.’”
8    9.      DEFENDANTS, and each of them, unsatisfied with MS. COLLINS’s apology,
9    demanded that she resign from the Board as a prerequisite for a “restorative practice”
10   discussion and “atone” for her comments. When MS. COLLINS refused to resign her
11   elected position as a commissioner, DEFENDANTS lit their torches, sprinting to
12   judgment in twenty-four hours, with less due process than given to victims of the Malleus
13   Maleficarum.
14   10.     On March 25, 2021, DEFENDANTS passed their illegal “Resolution”, ignoring the
15   United States Constitution they swore under their oath of office to uphold and defend,
16   and turned a blind eye to the First Amendment, providing: “Congress shall make no law
17   respecting an establishment of religion, or prohibiting the free exercise thereof; or
18   abridging the freedom of speech, or of the press; or the right of the people peaceably to
19   assemble, and to petition the Government for a redress of grievances.” DEFENDANTS,
20   at all relevant times, knew the First Amendment is applicable to the States under the
21   provisions of the Fourteenth Amendment.
22   11.     DEFENDANTS’ “Resolution” states:
23         For Adoption on Suspension of the Rules at First Reading
24         Subject: Resolution No. 213-25A1
           Assertion of No-Confidence
25         - Commissioners Jenny Lam and Faauuga Moliga
26
           WHEREAS: Elected officials are community leaders, and students and their families look
           to them for guidance; and
27         WHEREAS: The inflammatory statements made by Commissioner Collins towards the
           Asian American community in 2016 perpetuate gross and harmful stereotypes and leave
28
           no room for nuance or potential misunderstanding; and,


     COMPLAINT FOR DAMAGES
                                                     7
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 8 of 48




           WHEREAS: Our relationship with elected officials must be predicated on mutual
1
           respect, and when our elected officials falter, we are faced with the difficult decision of
2          how to hold them accountable; and
           WHEREAS: When the social media comments resurfaced, what mattered most was that
3
           she, as a leader and elected official, accept responsibility and atone for the trauma
4          inflicted on the community by her words; and
           WHEREAS: Although Commissioner Collins has acknowledged that her words may
5
           have caused pain, her public statements to-date have fallen short of sincere recognition
6          of the harm she has caused and Vice President Collins does not seem to take meaningful
           responsibility for her actions.
7
           THEREFORE, BE IT RESOLVED: That on behalf of the 54,000 thousands of students in
8          the San Francisco Unified School District, the Senior Administrative Staff, the elected
           officials representing all levels of San Francisco government who have requested that
9          Commissioner Collins resign, the Commissioners of the San Francisco Board of
10         Education have lost confidence in Commissioner Collins and her ability to focus on the
           pressing needs of the district at this time; and
11         FURTHER BE IT RESOLVED: That should Commissioner Collins not resign, the San
12
           Francisco Board of Education moves to remove her from her leadership position as Vice
           President and from all committees of the San Francisco Board of Education for the
13         duration of her term; and
14
           BE IT FURTHER RESOLVED: That the focus of the San Francisco Board of Education is
           the equitable re-opening of schools for our students, the health and safety of our faculty,
15         staff, administrators, students, and families, and ensuring the financial stability of the
           district. [Emphasis added]
16
           Special Meeting
17         3/25/21
18
     12.      DEFENDANTS’ “Resolution” was, and still is, “abridging the freedom of speech”
19
     of MS. COLLINS, causing injuries, harm and damages to MS. COLLINS as far and wide
20
     as infinity of the internet’s world wide web.
21
     13.      DEFENDANTS’ “Resolution” admits in its omission that DEFENDANTS’ adverse
22
     action against MS. COLLINS was not based on any acts or conduct by MS. COLLINS as
23
     a public official, or which were improper as a vice-president and committee member.
24
     14.      This Complaint seeks an Order to Show Cause why an injunction should not issue,
25
     restoring MS. COLLINS to her rightful position as vice-president and to each of the
26
     committee assignments she enjoyed, and for money damages in proportion to the harm
27
     DEFENDANTS caused.
28



     COMPLAINT FOR DAMAGES
                                                       8
               Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 9 of 48




1                                             PARTIES
2    15.    PLAINTIFF ALISON M. COLLINS is an adult natural person who is and was, at
3    all times relevant to this Complaint, a resident of San Francisco County, State of
4    California.
5    16.    DEFENDANT SAN FRANCISCO UNIFIED SCHOOL DISTRICT, CITY AND
6    COUNTY OF SAN FRANCISCO (hereinafter “SFUSD” or “EMPLOYER”) is a
7    governmental entity.
8    17.    SCHOOL BOARD COMMISSIONER Jenny Lam, sued In Her Individual Capacity,
9    is an adult natural person who is and was, at all times relevant to this Complaint, a
10   resident of San Francisco County, State of California.
11   18.    SCHOOL BOARD COMMISSIONER Faauuga Moliga, sued In His Individual
12   Capacity, is an adult natural person who is and was, at all times relevant to this
13   Complaint, a resident of San Francisco County, State of California.
14   19.    SCHOOL BOARD COMMISSIONER Matt Alexander, sued In His Individual
15   Capacity, is an adult natural person who is and was, at all times relevant to this
16   Complaint, a resident of San Francisco County, State of California.
17   20.    SCHOOL BOARD COMMISSIONER Kevin Boggess, sued In His Individual
18   Capacity, is an adult natural person who is and was, at all times relevant to this
19   Complaint, a resident of San Francisco County, State of California.
20   21.    SCHOOL BOARD COMMISSIONER Mark Sanchez, sued In His Individual
21   Capacity, is an adult natural person who is and was, at all times relevant to this
22   Complaint, a resident of San Francisco County, State of California.
23   22.    PLAINTIFF is informed, believes, and thereon alleges that at all relevant times,
24   each DEFENDANT was an employer, was a principal, managing agent, partner, joint
25   venture, officer, director, controlling shareholder, subsidiary, affiliate, parent
26   corporation, successor in interest and/or predecessor in interest of some or all of the other
27   DEFENDANTS, and was engaged with some or all of the other DEFENDANTS in a joint
28



     COMPLAINT FOR DAMAGES
                                                  9
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 10 of 48




1    enterprise, and bore such other relationships to some or all of the other DEFENDANTS
2    so as to be liable for their conduct with respect to the matters alleged in this complaint.
3    23.    PLAINTIFF is informed, believes, and thereon alleges that each DEFENDANT
4    acted pursuant to and within the scope of the relationships alleged above, and that at all
5    relevant times, each DEFENDANT knew or should have known about, authorized,
6    ratified, adopted, approved, controlled, and/or aided and abetted the conduct of all other
7    DEFENDANTS. As used in this complaint, "DEFENDANT" means "DEFENDANTS and
8    each of them," and refers to the DEFENDANTS named in the particular cause of action
9    in which the word appears.
10   24.    At all times mentioned herein, each DEFENDANT was the co-conspirator, agent,
11   servant, employee, and/or joint venture of each of the other DEFENDANTS and was
12   acting within the course and scope of said conspiracy, agency, employment, and/or joint
13   venture and with the permission and consent of each of the other DEFENDANTS.
14   25.    PLAINTIFF is informed, believes, and thereon alleges that at all times mentioned
15   in this Complaint, DEFENDANTS were the agents and employees of their CO-
16   DEFENDANTS, and in doing the things alleged in this Complaint were acting within the
17   course and scope of their agency and employment and acted in such a manner as to ratify
18   the conduct of their CO-DEFENDANTS.
19
                                  JURISDICTION AND VENUE
20
     26.    PLAINTIFF brings this action pursuant to the laws of the United States of America.
21
     Jurisdiction is founded upon 28 U.S.C. § 1331, as this case involves federal questions of
22
     law.
23
     27.    Venue is proper in this judicial district because PLAINTIFFS’ injuries, damages
24
     and harms, including the violation of PLAINTIFF’S civil rights, occurred in this judicial
25
     district. Further, one or more of the DEFENDANTS reside, are headquartered and
26
     conduct business in this judicial district. DEFENDANTS are subject to suit in this Judicial
27
     District.
28



     COMPLAINT FOR DAMAGES
                                                  10
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 11 of 48




1                                      DOE DEFENDANTS
2    28.    PLAINTIFF does not know the true names and capacities, whether individual,
3    corporate, associate, or otherwise of DEFENDANT DOES 1 through 50 inclusive, and
4    therefore sues these DEFENDANTS by such fictitious names. PLAINTIFF will seek leave
5    to amend her complaint to allege their true names and capacities when the true names
6    and capacities have been ascertained.
7
                                    RESPONDEAT SUPERIOR
8
     29.    All the described conduct, acts, and failures to act are attributed to agents and
9
     managing agents of DEFENDANT SFUSD. Said acts, conduct, and failures to act were
10
     within the scope of such agency and employment. At all times relevant herein, each
11
     participant was acting within the course and scope of his or her employment and agency.
12
     30.    Each DEFENDANT, at all relevant times, was acting as the agent and co-
13
     conspirator of the other, and each endorsed, ratified, encouraged, agreed with, and took
14
     overt acts to carry out and accomplish the illegal conduct, activities and schemes alleged
15
     herein. All illegal conduct by managing agents was endorsed, ratified, encouraged and
16
     agreed to by each DEFENDANT and was foreseeable, and DEFENDANTS, and each of
17
     them, had prior knowledge of said illegal conduct, rendering DEFENDANT EMPLOYER
18
     vicariously liable. DEFENDANTS are individually liable for the acts and omissions of
19
     each other, based on the facts that each DEFENDANT endorsed, ratified, encouraged,
20
     conspired and agreed to the illegal conduct as herein alleged.
21
     31.    DEFENDANT SFUSD’s Executive Leadership Team and Board Members, and
22
     each of them, intentionally, willfully, and negligently failed to provide any oversight over
23
     DEFENDANT SFUSD and its managing agents to ensure compliance with all Federal and
24
     State laws, including, but not limited to, laws mandating that employers refrain from
25
     retaliating against employees who participate in protected activity.
26
     32.    EXHAUSTION OF ADMINISTRATIVE REMEDIES
27
     33.    PLAINTIFF has exhausted administrative remedies by filing a Tort Claim
28
     pursuant to Government Code Section 910.

     COMPLAINT FOR DAMAGES
                                                  11
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 12 of 48




1    34.   WORKERS' COMPENSATION EXCLUSIVITY DOES NOT APPLY
2    35.   Each and every wrongful, injurious, intentional, willful, discriminatory, harassing
3    act and failure to act by DEFENDANTS were not normal incidents of employment and
4    were outside the scope of the employment bargain. Thus, the Workers’ Compensation
5    exclusive remedy set forth in California Labor Cod § 3600 et seq. will not preempt or bar
6    PLAINTIFF’S right to recover for damages set forth herein.
7
                                       DAMAGES
8                “A Good Name is Rather to Be Chosen Than Great Riches,
9            And Loving Favour Rather Than Silver and Gold.” Proverbs 22:1 KJV

10
     36.   As a direct and legal result of DEFENDANTS' conduct as set forth herein,
11
     PLAINTIFF has suffered, and continues to suffer, substantial losses in earnings,
12
     significant loss of reputation, severe mental, and emotional distress, humiliation, loss of
13
     enjoyment of life, misery, inconvenience, anxiety, discomfort, fear, and professional
14
     injury, damage to self-image, damage to career, injury to spiritual solace, pain, loss of
15
     promotional opportunities and other employment benefits, lost wages, attorneys' fees,
16
     medical expenses, loss of future earnings and benefits, cost of suit, embarrassment and
17
     anguish, all to her economic and non-economic damage in an amount according to proof.
18
     37.   DEFENDANTS reckless, intentional, and malicious slanderous comments have
19
     caused, and is continuing to cause clear and present danger, harm, and injuries to Ms.
20
     Collins, her husband and children. DEFENDENTS false narrative and assertion that Ms.
21
     Collins comments imploring Asian Americans to resist oppression as “racist” has
22
     generated this ongoing and intensifying hostility, threats and damage to Ms. Collins
23
     reputation and threatening her and her family’s physical well-being. Contrary to the
24
     customary practice of refraining from using an individual’s name during public
25
     comment, DEFENDANTS refused to honor this practice during the half of an hour of
26
     public comment directed at Ms. Collins during which DEFENDANTS permitted free
27
     slanderous comments calling Ms. Collins a “racist.” DEFENDANTS incited one member
28
     from the public to vent: “


     COMPLAINT FOR DAMAGES
                                                 12
             Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 13 of 48




1    38.    DEFENDANTS SCHOOL BOARD’S BIG LIE that MS. COLLINS was racist
2    against Asians in the current, continuing, and escalating national environment of hate
3    crimes against Asian has generated worldwide media repetition of the DEFENDANTS
4    SCHOOL BOARD’S BIG LIE, causing irreparable damages to MS. COLLINS. MS.
5    COLLINS good name and stellar excellent reputation has been irretrievably tarred in the
6    following media:
7              (1) New York Times - In San Francisco, Turmoil Over Reopening Schools Turns
8                 a City Against Itself
9              (2) Wall Street Journal - San Francisco's Anti-School Board
10             (3) LA Times - They made Anti-Asian Comments, Now What?
11             (4) LA Times - Elected Leaders Call for San Francisco School Board Member to
12                Resign after 2016 "Racist" Tweets.
13             (5) New York Times - California is Making Liberals Squirm
14             (6) Tyler Morning Telegraph - Other Voices: They Made Anti-Asian
15                Comments. Now What?
16             (7) ABC 7 Bay Area: SFUSD Board VP Responds to Tweets Targeting Asian
17                Americans
18             (8) NY Post - SF Schools Official Refuses to Quit of Racist Tweets
19             (9) KCBS - Calls for Resignation Continue for SF School Board's Vice President
20                After Racist Tweet Discovered
21             (10)      NBC Bay Area - Calls Increase for SF School Board Member to Resign
22                for Controversial Tweets
23             (11)      KPIX 5 - CBS Bay Area - San Francisco School Board Facing Demands
24                Over VP's Years-Old Tweets, Changes to Lowell HS Admissions Policy
25             (12)      CBS 17.com - San Francisco School Board's Latest Crisis Latest
26                Tweets
27

28



     COMPLAINT FOR DAMAGES
                                                13
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 14 of 48




1            (13)      Daily Beast - Top Ten Right Now; #1 San Francisco School Board
2               Ditches VP for Accusing Asian Americans for Using "White Supremacist
3               Thinking"
4            (14)      Westport News - SF School Board Removes Alison Collins as Vice
5               President over Racist Tweets
6            (15)      National Review - San Francisco School Board Member Stripped of
7               Position Over Anti Asian Tweets
8            (16)      CA Globe - SF School Board to Vote on Removing VP Alison Collins
9               of All Titles, Responsibilities
10           (17)      CA Globe - SF School Board VP Alison Collins faces continued
11              backlash following uncovering of racist tweets
12           (18)      ABC     7    -   DEMANDS        INCREASE    FOR     SF   SCHOOL
13              BOARD'S ALISON TO RESIGN AFFER OFFENSIVE TWEETS
14           (19)      Fox News - SF School Official Criticized for Tweeting Racial Slur
15              Accusing Asians of Using "White Supremacist Thinking"
16           (20)      KRON 4 - San Francisco School Board Members Proceed to Remove
17              VP Over Racist Tweets
18           (21)      SF Gate - San Francisco School Board Member Alison Collins Used
19              Slur to Describe Asian Americans in Tweets
20           (22)      Mission Local - The Strange and Terrible Saga of Alison Collins and
21              Her Ill-Fated Tweets
22           (23)      KPIX 5 CBS Bay Area - San Francisco Board of Education Votes to
23              Remove Allison Collins As VP Over Racist Tweets
24           (24)      SF Chronicle - SF School Board Votes No Confidence in
25              Commissioner Over Racist 2016 Tweets
26           (25)      ABC7 - SF School Board Strips Alison Collins from VP Title over
27              Offensive Anti Asian Tweets
28



     COMPLAINT FOR DAMAGES
                                                  14
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 15 of 48




1            (26)     Newsweek - What Alison Collins Tweets Said as San Francisco
2               School Board VP Removed
3            (27)     ABC7 Bay Area - SFUSD Board Removes Alison Collins from VP
4               Role over Offensive Tweets Aimes at Asian Americans
5            (28)     NY Post - San Francisco Schools Oust Vice President for "Harmful"
6               Tweets About Asians
7            (29)     SF Chronicle - What Split on SF School Board Over Racist Tweets
8               Means for District: "Crisis of Governance"
9            (30)     SF Chronicle - San Francisco School Board Member Criticized for
10              Racist Tweets in 2016 Aimes at Asian Americans
11           (31)     SF Chronicle - SF School Board to Hold No-Confidence Vote on
12              Commissioner Over Racist 2016 Tweets
13           (32)     SF Chronicle - SF School Board Approves No-Confidence Vote on
14              Commissioner on Racist 2016 Tweets
15           (33)     SF Chronicle - Public Weighs in on Racist Tweets on SF School Board
16              Member Live Updates: San Francisco School Board Meets in Wake of
17              Controversy Over Racist Tweet
18           (34)     SF Chronicle - SF Top School District Officials Condemn School
19              Board Member for Racist Tweets
20           (35)     SF Chronicle - SF Mayor Calls for School Board Member to Resign
21              Over Racist Tweets Directed at Asian Americans
22           (36)     SF Chronicle - Mayor Breed Calls for SF School Board Member to
23              Resign Over Racist Tweets Aimed at Asian Americans
24           (37)     SF Chronicle - SFUSD School Board Member Criticized for Racist
25              Tweets in 2016 Aimed at Asian Americans
26           (38)     MSN Microsoft News - SFUSD Board Members Remove Alison
27              Collins from Her Role as VP
28



     COMPLAINT FOR DAMAGES
                                              15
             Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 16 of 48




1              (39)      Daily Mail - San Francisco School Board Member Refuses to Resign
2                 for Her 2016 Tweets Calling Asian Americans "House N****rs" Who
3                 Embrace "White Supremacist Thinking to Get Ahead"
4              (40)      Daily Mail - San Francisco School Board Strips Vice President of Her
5                 Leadership Title and Removes Her From All Committees Over 2016 Tweet
6                 Calling Asians "House N****s" - But She STILL Refuses to Resign
7              (41)      Daily Mail - Hundreds of Parents of Students Dial in to San Francisco
8                 School Board Meeting to SLAM Member for "Disgusting" 2016 Tweet
9                 Calling Asians "House N****s" - But She STILL Refuses to Resign
10             (42)      Yahoo News National Review - SF School Board Members Accused
11                Asians of Using "White Supremacy" to "Get Ahead"
12             (43)      Australian News Review - San Francisco School Board Vice President
13                Stripped of Leadership Title Over Racist Tweets from 2016
14             (44)      AsAm News - Resignation of SF School Board Demanded Over
15                Tweets
16             (45)      The     Washington   Times    -   San   Francisco   Schools   Official
17                Blasting Asian Americans Taken Out of Context
18             (46)      School board member faces calls to resign over anti-Asian slurs in
19                2016 tweets.
20             (47)      School board members move to strip Alison Collins of titles,
21                committee positions
22             (48)      School board strips Alison Collins of titles, committees in vote of no
23                confidence
24
                                   GENERAL ALLEGATIONS
25
     39.    DEFENDANT SAN FRANCISCO UNIFIED SCHOOL DISTRICT, CITY AND
26
     COUNTY OF SAN FRANCISCO, through DEFENDANT Employer’s managing agents,
27
     discriminated and retaliated against PLAINTIFF for engaging in protected activity, as a
28
     private citizen in excess of four years before she was elected through the democratic

     COMPLAINT FOR DAMAGES
                                                16
               Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 17 of 48




1    process to the Board of Commissioners. PLAINTIFF’S speech was a matter of public
2    interest and public concern and specifically addressed the issues of “Bullying” and
3    “Harassment” of Black and Brown children by other students in a predominately Asian
4    American school. Plaintiff was speaking as a private citizen and on behalf of herself and
5    other similar situated Black and Brown parents.
6    40.    DEFENDANT SFUSD’S Board of Education is comprised of seven members,
7    elected at large to serve four-year terms. It is subject to local, state, and federal laws. The
8    Board determines policy for all public schools, from PRE-K through twelfth grade, in the
9    San Francisco Unified School District, City and County of San Francisco.
10   41.    DEFENDANT Board of Education is responsible for establishing educational goals
11   and standards; approving curriculum; setting the district budget, which is independent
12   of the city's budget; confirming appointment of all personnel; and approving purchases
13   of equipment, supplies, services, leases, renovation, construction, and union contracts. In
14   order to manage the day-to-day administration of the district, the Board of Education
15   appoints HIRES a Superintendent of Schools.
16
                                      STATEMENT OF FACTS
17
     42.    Defendants, at all relevant times, were aware that on November 15, 2016, SFUSD
18
     African    American     Parent    Advisory      Council    (“AAPAC”)       co-chair    Rionda
19
     Batiste appeared before the SFUSD Board Meeting and complained to the Board that the
20
     Board allowed parents from the education “elite” to speak disparagingly against Black,
21
     Brown and economically deprived children without objection.
22
     43.    At all relevant times, DEFENDANTS, and each of them were aware that the next
23
     day, Wednesday, November 16, 2016, MS. COLLINS emailed a complaint against Asian
24
     boys bullying a Mexican Boy with “racist jokes”. She wrote:
25
     44.    Dear Mr. Wong [DEFENDANT SFUSD Assistant Superintendent] and Ms. De
26
     Arce, [DEFENDANT SFUSD Manager], FRANCISCO MIDDLE SCHOOL
27

28



     COMPLAINT FOR DAMAGES
                                                   17
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 18 of 48




1
          This email is a follow-up on our recent conversation. I want to ensure it gets
          documented so you can share it with others in an effort to support our
2         students and school.
3
          I just picked up my daughter Sofia from the Beacon afterschool program.
4
          She reported there were some Asian boys making "racist jokes" (her
5         words) about Trump, Mexicans and the KKK during her Xtreme
          Builders club. Sofia told me the Asian students were directing their jokes at
6
          a Latino boy. (Sofia and the boy were the only non-Asian children out of
7         about 10 students.) She was worried that by leaving early, she would leave
8         him to be teased on his own.

9
          After hearing this, I immediately told the afterschool director, Ed Cheveres,
10        and then took Sofia back to the club to get more information. When I
          brought it up with Beacon staff member Calvin, in front of the children they
11
          all confirmed it was true.
12

13        I could tell it had not been properly addressed because one child
          continued playing his electronic game and a few others chuckled. I asked
14
          for everyone's attention with Calvin's permission. I calmly and
15        seriously explained I was upset by what I had heard. I shared that the
          KKK killed black people, and that being Mexican is something to be proud
16
          of, not something to be teased about. I also explained that after Trump
17        was elected many people are justifiably scared because they
18        are families worried about being separated due to deportation.

19
          I explained sometimes we laugh when we are uncomfortable. Nonetheless,
20        these are not joking matters. I explained I have had friends who have
          been teased for being Asian. We can all be teased for who we are, but this
21
          is not funny teasing, and we need to help each other feel safe and stand up
22        for one another. I said no one has to say anything now, but it is important
23        for club members to talk about. I said if anyone wanted to share anything
          they could. The Latino boy told the group his father is Mexican,
24
          undocumented and has a criminal offense. (Which broke my heart.) He said
25        he heard the teasing and decided not to respond because he knew it was
          people being stupid. I told him no one should have to deal with that, and
26
          said I was impressed with how he handled things.
27

28
          Calvin is a very nice young man. He allowed me to speak and seemed
          supportive (and frankly glad) that I addressed these issues with

     COMPLAINT FOR DAMAGES
                                               18
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 19 of 48




1
          students. Nonetheless, it is still unresolved. Calvin mentioned he usually
          waits until the end of the club to talk with students about their behavior. I
2         informed him that these types of things are very serious and need to be
3         addressed immediately. When racial or ethnic jokes
          happen "everything needs to stop so we can talk about it." He agreed.
4

5         I stated I did not feel it was resolved and asked when they might do
          Restorative Practices around this. Calvin didn't seem to know when this
6
          could happen before next Wednesday. (Now I am realizing that can't even
7         happen because of Thanksgiving break.) This was not acceptable to me, so
8         at a minimum I suggested everyone could write a letter about their feelings
          about what happened and asked if Calvin could follow up. (They agreed.)
9

10        This incident is another example of the things we have been talking about
          on a daily basis at FMS. There is racial teasing, slurs and derogatory
11
          language outside of the classroom and it is hurting kids.
12

13        On the plus side, staff is very caring and wants to do something, yet is not
          prepared to address this type of behavior. I am still very upset to think if
14
          Sofia hadn't spoken up, and if I hadn't gone back, students might have gone
15        home with the understanding that this type of joking was OK. Additionally,
          had I been another type of parent, this could easily have escalated into a
16
          student-parent conflict.
17

18        Please share this email with appropriate staff and let me know how the
          Beacon and FMS plan to address it. As we discussed, it would also be
19
          helpful to understand how all non-teaching/counseling staff (including
20        security staff, office staff, e.g.) will be supported in learning skills to address
          this type of behavior in the future.
21

22        Additionally, while I am very impressed with the work going on with the
23        PBIS, RTI and PAX programs, there are clearly gaps in district support of
          school-wide conversations with students that connect slurs, micro-
24
          agressive behavior and teasing to social justice and equity. I look forward
25        to working with site staff to address immediate issues at FMS and hope this
          work may inform the creation of more systems, structures and resources to
26
          support these important conversations across all our schools.
27

28
          Thank you again for your responsiveness and support. I look forward to
          hearing next steps and working with you through these challenges.

     COMPLAINT FOR DAMAGES
                                                  19
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 20 of 48




1
            Best,
2           Ali
3           Alison M. Collins, M.Ed
            SF Public School Mom
4

5
     45.    DEFENDANTS, at all relevant time, knew that on Nov 30, 2016, MS. COLLINS
6
     had complained to Principal Patricia Theel, Principal at Francisco Middle School:
7
     46.    “Ms. Vogel and Ms. Theel, On October 21, my daughter Gemma was called a b**ch
8
     in the attendance office and nothing was done to address rampant verbal bullying and
9
     physical safety concerns at the school…. I am requesting the district address the
10
     numbered issues at the top of this email. This is in addition to remedying the safety
11
     and security concerns at FMS cited in previous emails based on a lack of staffing, lack of
12
     supervision and lack of staff training. Finally, I'd like district leadership to tell me..."What
13
     is FMS's plan to systematically engage with students, families and teachers in ongoing
14
     and meaningful ways, to address the hate speech and racialized teasing at our school?"”
15
     [Emphasis added]
16
     47.    DEFENDANTS, and each of them, embarked on a plan to discredit MS. COLLINS
17
     because of her speech and advocacy for African American and Latino parents in efforts
18
     to achieve educational equity for all children of minority communities. MS. COLLINS
19
     and other parents of minority students demanded more admissions into the prestigious
20
     Lowell High School, where African American and Latino students are grossly
21
     underrepresented. In DEFENDANTS’ zeal to silence MS. COLLINS’ advocacy for
22
     increased admission in Lowell High and additional benefits for minority students,
23
     DEFENDANTS launched a scorched earth search for evidence to silence MS. COLLINS,
24
     including raiding the Twitter account of MS. COLLINS.
25
     48.    On March 18, 2021, DEFENDANTS notified MS. COLLINS that there are social
26
     media posts alleging she and the Board of Education were anti-Asian.
27
     49.    On March 19, 2021, a San Francisco Reporter, Jill Tucker, contacted MS. COLLINS,
28
     inquiring about her 2016 tweets.


     COMPLAINT FOR DAMAGES
                                                   20
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 21 of 48




1    50.    On March 19, 2021, a San Francisco Reporter, Jill Tucker, published a Chronicle
2    Article calling the tweets “racist”.
3    51.    On March 19th Commissioner Jenny Lam called Ms. Collins to discuss the tweets.
4    Ms. Collins offered Ms. Lam the opportunity to have an open discussion about the tweets.
5    Ms. Lam declined this offer and threatened that if Ms. Collins did not resign, “things will
6    get messy.” She later posted a statement on social media that Ms. Collins’ “racist
7    comments” require an apology and resignation. Lam added maliciously “she was not
8    inclined to advocate for Collins’ resignation until after their phone conversation ended.
9    Lam says Collins was unapologetic and that “voices were raised.” Lam selectively
10   omitted to state the truth which is that the voice raised was hers. DEFENDANT Lam
11   deliberately mischaracterized the conversation with Ms. Collins to achieve the desired
12   objective of hurting Ms. Collins based on the big lie DEFENDANT have generated and
13   ignited like wildfire.
14   52.    On March 20, 2021 San Francisco Supervisors published a letter on the urging of
15   DEFENDANT Commissioner Jenny Lam calling Commissioner Collins’ tweets “racist”
16   and calling for her resignation. This letter was signed by DEFENDANTS Commissioners
17   Jenny Lam and Faauuga Moliga.
18   53.    On March 23, 2021 DEFENDANT JENNY LAM described the violence and erasure
19   that Asian American Community is facing and characterized MS. COLLINS comments
20   as “ignorant” and stated MS. COLLINS’ words “undermine the labor of communities in
21   our schools to dismantle” Anti-Asian bias. She sated MS. COLLINS lacked “care and
22   compassion” and questioned MS. COLLINS’ ability to “govern a school district that is
23   almost half Asian American and Pacific Islander.”
24   54.    DEFENDENT FAAUUGA MOLIGA stated MS. COLLINS’ statements regarding
25   the Asian American community were “dangerous, hurtful and unbecoming.” He
26   continued by stating, “With the current ethnic and racial climate in our country, and the
27   heightened fear and violence impacting Asian Americans, these statements, no matter
28   what context, are counter-productive and erosive to the trust and work we are called to


     COMPLAINT FOR DAMAGES
                                                 21
                  Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 22 of 48




1    do on behalf of the students, parents, teachers, staff, and the City and County of San
2    Francisco.” One commenter stated: “She took Lowell away from us and from many other
3    people who sacrificed time other families chose not to sacrifice…Shame on you Ali
4    Collins! Shame on you!” Despite the disparaging, shaming and often verbally abusive
5    comments made by constituents, DEFENDANTS MOLIGA AND LAM criticized
6    President Gabriela Lopez for not allowing more time for MS. COLLINS to be berated than
7    the twenty minutes of time originally allotted for this purpose.
8    55.     On March 23, 2021, DEFENDANTS organized a plan to insert an emergency
9    resolution into Thursday’s “Special Meeting” to strip MS. COLLINS of her vice
10   presidency title and to remove her from all committees.
11   56.     On March 24 Commissioner Moliga gave disparaging and slanderous comments
12   at a SF Democratic Central Committee Meeting based on a false assertion that Ms. Collins
13   is racist.
14   57.     On March 24, 2021, DEFENDANTS abandoned the Board’s usual practice of
15   consulting Board President Gabriela Lopez to change the agenda, opting to secretly
16   conspire, agree and act with four (4) Board members, creating a “Quorum”, to change the
17   agenda for the Special Meeting, violating the Brown Act requiring transparency for all
18   government actions by a quorum.
19   58.      On March 24, 2021, DEFENDANTS posted a 24-hour advance notice of the Special
20   Meeting to remove MS. COLLINS from her position as vice president and strip her of her
21   committee assignments.
22   59.     On March 25, 2021, DEFENDANT Board Commissioners voted 5-2 to suspend the
23   rules, take up DEFENDANTS’ resolution and strip MS. COLLINS of her VP title, and
24   remove her from all committees.
25   60.     Each DEFENDANT Board Member voted as follows:
26                    President Lopez – No
27                    V.P. Collins – No
28



     COMPLAINT FOR DAMAGES
                                                 22
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 23 of 48




1                  DEFENDANT Board Member JENNY LAM (Chinese American –
2           Initiated the Motion to Media rather than through the President) – “Yes”
3                  DEFENDANT          Board      Member        FAAUUGA          MOLIGA
4           (Samoan/Pacific Islander – joined with Lam in bringing the Motion to the
5           Media) – “Yes”
6                  DEFENDANT Board Member MATT ALEXANDER (White) – “Yes”
7                  DEFENDANT Board Member KEVIN BOGGESS (Black – just joined
8           the BOE in January) – “Yes”.
9                  DEFENDANT Board Member Mark Sanchez (LatinX) – “Yes”
10   61.    In perpetuating DEFENDANTS big lie, they deliberately and intentionally failed
11   to report to media MS. COLLINS’ advocacy for students from all cultural backgrounds,
12   including the Asian American and Pacific Islander communities. These include the
13   following policies:
14          (1) Equity Studies to Implement Humanizing Learning Experiences for All
15          Students Resolution which requires the district to “centralize decolonizing
16          and anti-oppressive pedagogical scholarship” and support schools to
17          “identify the most effective practices in developing educator leader
18          capacity to address the issues of race/ethnicity, language, culture, gender
19          identity, expression, and sexual orientation, ability and underserved
20          populations as they impact instruction in the classroom.”
21          (2) Resolution to Adopt the Declaration of the Rights of All Students to
22          Equity and Access in Arts Learning which mandates quality arts instruction
23          be provided PreK – twelfth grade, and that this art instruction be “culturally
24          and linguistically responsive and relevant, with particular attention to
25          those populations that have traditionally been excluded or precluded, such
26          as English Learners, students of color, foster youth, homeless youth
27          students in poverty, migrant students and students with disabilities” and
28          that this instruction honor “all cultures, languages and abilities by


     COMPLAINT FOR DAMAGES
                                                 23
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 24 of 48




1           recruiting, retaining and developing staff to deliver arts and music
2           instruction which reflects our city’s rich cultural heritage and diversity.”
3           This instruction may include “Chinese traditional instruments, Filipino
4           dance, Japanese brush painting,” among other arts.
5
     FEDERAL CLAIMS
6
                                 FIRST CAUSE OF ACTION
7                             Deprivation of First Amendment
8                            Right of Free Public Concern Speech
                                In Violation Of 42 U.S.C. 1983
9
        (Against All DEFENDANTS AND DEFENDANT BOARD COMMISSIONERS:
10   Jenny Lam, In Her Individual Capacity; Faauuga Moliga In His Individual Capacity;
11
         Matt Alexander In His Individual Capacity; Kevin Boggess In His Individual
                  Capacity; AND Mark Sanchez In His Individual Capacity)
12
     62.    PLAINTIFF hereby incorporates herein by this reference all the preceding
13
     paragraphs of this complaint as though those allegations are set forth here in full.
14
     63.    Federal Civil Rights Law 42. U.S.C. §1983 provides, in pertinent part: “Every
15
     person who, under color of any statute, ordinance, regulation, custom, or usage, of any
16
     State or Territory or the District of Columbia, subjects, or causes to be subjected, any
17
     citizen of the United States or other person within the jurisdiction thereof to the
18
     deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
19
     shall be liable to the party injured in an action at law, suit in equity, or other proper
20
     proceeding for redress”.
21
     64.    DEFENDANTS, at all relevant times, had read, understood, and pledged to defend
22
     and uphold the First Amendment of the United States constitution, providing, in
23
     pertinent part: “Congress shall make no law …. abridging the freedom of speech, or of
24
     the press; or the right of the people peaceably to assemble, and to petition the
25
     Government for a redress of grievances.” DEFENDANTS, at all relevant times knew that
26
     the First Amendment is applicable to the States under the provisions of the Fourteenth
27
     Amendment.
28



     COMPLAINT FOR DAMAGES
                                                 24
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 25 of 48




1    65.    DEFENDANTS, at all relevant times, “subjected” S. COLLINS, a “citizen of the
2    United States… “to the deprivation of her First Amended Right of Free Speech. Therefore,
3    beyond a pixel of a doubt, DEFENDANTS, and each of them, are liable under Federal
4    Law, 42 U.S.C. Section 1983 to MS. COLLINS for all the harms, injuries, losses, and
5    damages, including, but not limited to, all economic and non-economic damages, pain,
6    misery, anxiety, loss of enjoyment of life, humiliation, fear, Spiritual deprivation,
7    discomfort, damage to self-image and damage to career, inconvenience, and suffering.
8    66.    DEFENDANTS, and each of them, retaliated against PLAINTIFF because she
9    exercised her First Amendment Right of Free Speech regarding public concerns.
10   Specifically, MS. COLLINS complained publicly on Twitter, and to DEFENDANTS,
11   SFUSD managers, agents and those in authority that the DEFENDANT SFUSD was
12   engaging in conduct which threatened the mental health and self-esteem of Black and
13   Brown Children by allowing Black and Brown Children to be called racist names. MS.
14   COLLINS complained that her daughter had been called a “Bitch” and the school had not
15   taken any remedial action to protect her child or other children of color from racial and
16   gender abuse. MS. COLLINS always spoke as a private citizen and out of concern for the
17   welfare of all school children, a matter of great public interest.
18   67.    As a direct result of MS. COLLINS’ complaints of unsafe and hostile school
19   environment for children of color, DEFENDANTS, and each of them, engaged in adverse
20   employment actions, causing MS. COLLINS to suffer certain harms, injuries, and to be
21   forced to endure unpleasant employment conditions and deprivation of employment
22   benefits.
23   68.    DEFENDANTS retaliated against MS. COLLINS for engaging in speech protected
24   by the First Amendment. MS. COLLINS’ speech clearly consists of protesting
25   DEFENDANT SFUSD’s failure to protect Black and Brown and immigrant and
26   economically deprived children from racism, sexism, classism, and harmful words such
27   as “Bitch”, a harmful word that is a silent form of violence, inflicting and exacting the
28   same measure of lasting pain. DEFENDANTS’ blanket policy of failing to take corrective


     COMPLAINT FOR DAMAGES
                                                  25
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 26 of 48




1    action to protect vulnerable Black and Latino children is a failure to perform a mandatory
2    duty, and their acts of “abridging the free speech” rights of MS. COLLINS prove that
3    DEFENDANTS are more concerned with sucking the political sap generated by the
4    displaced legitimate hurt feelings of only one of many victims of American racism than
5    being also concerned with protecting Black and Latino children.
6    69.    “A public employer may not [take adverse action such as] discharge an employee
7    on a basis that infringes that employee’s constitutionally protected interest in freedom of
8    speech.” LeFande v. D.C., 613 F.3d 1155, 1158 (D.C. Cir. 2010) To determine whether such
9    a violation has come to pass, the Ninth Circuit follows the D.C. Circuit’s four-part
10   inquiry: “First, the public employee must have spoken as a citizen on a matter of public
11   concern. Second, the court must consider whether the governmental interest in
12   promoting the efficiency of the public services it performs through its employees
13   outweighs the employee’s interest, as a citizen, in commenting upon matters of public
14   concern. Third, the employee must show that his speech was a substantial or motivating
15   factor in prompting the retaliatory or punitive act. Finally, the employee must refute the
16   government employer’s showing, if made, that it would have reached the same decision
17   in the absence of the protected speech.” Bowie v. Maddox, 642 F.3d 1122, 1133 (D.C. Cir.
18   2011) (quoting Wilburn v Robinson, 480 F.3d 1140, 1149 (D.C. Cir. 2007)). “The first two
19   inquiries are questions of law, while the last two are questions of fact usually left to the
20   jury.” Thompson, 428 F.3d at 286. At the pleading stage, however, the Complaint must still
21   “allege[] sufficient facts for a jury to conclude” that each factor has been satisfied, see id.,
22   giving plaintiffs the benefit of all reasonable inferences. See Sparrow, 216 F.3d at 1113.
23   70.    The first prong of the test “really imposes two requirements – that the employee
24   speak ‘as a citizen’ and that the speech be ‘on a matter of public concern.’” Hawkins v.
25   D.C., 923 F. Supp. 2d 128, 137 (D.D.C. 2013). The “matter of public concern” requirement
26   should be addressed first because “[i]f the speech is not on a matter of public concern,
27   ‘the employee has no First Amendment cause of action based on his or her employer’s
28   reaction.’” LeFande, 613 F.3d at 1159) (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)).


     COMPLAINT FOR DAMAGES
                                                   26
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 27 of 48




1    71.       Clearly, MS. COLLINS’ speech was a matter of public concern regarding racial and
2    gender bullying and racial and gender harassment against Black and Latino school
3    children in December 2016 as a private, non-government employee, and occurred two (2)
4    years before she was democratically elected to the Board of Education; and (4) years
5    before DEFENDANTS’ illegal action of punishing her, by purging MS. COLLINS of the
6    duties of her job, for the four-years prior speech as a private citizen. DEFENDANTS’
7    illegal conduct of removing MS. COLLINS from the duties of her job was an adverse
8    action.
9    72.       The Ninth Circuit has endorsed the D.C. Circuit position refuting “the proposition
10   that a personnel matter per se cannot be a matter of public concern.” LeFande, 613 F.3d
11   at1161. Rather, speech “relates to a matter of public concern if it is ‘of political, social, or
12   other concern to the community.’” Id. at 1159 (quoting Connick v. Myers, 461 U.S. 138, 146
13   (1983)). As an example, were the head of a city department “to assert the power to fire,
14   without process, all [its subordinate] officers, paid and unpaid, that action would ‘be
15   fairly considered as relating to [a] matter of political, social, or other concern to the
16   community’ . . . although it relates to a ‘personnel matter.’” Id. at 1161.
17   73.       The next question in the analysis is whether MS. COLLINS spoke “as a citizen” or,
18   instead, “pursuant to [her] official duties.” Garcetti, 547 U.S. at 421. “[W]hen public
19   employees make statements pursuant to their official duties, the employees are not
20   speaking as citizens for First Amendment purposes, and the Constitution does not
21   insulate their communications from employer discipline.” Id. (district attorney did not
22   speak as private citizen when he wrote and filed memorandum that was “part of what
23   he, as a calendar deputy, was employed to do”).
24   74.       This element is inapplicable since MS. COLLINS’ speech was during the time she
25   was a private, non-government employee. Hence, she had no “official duties.”
26   75.       Finally, DEFENDANTS will be unable to credibly argue that they would have
27   reached the same decision of terminating MS. COLLINS’s vice president position and
28   membership on committees, since DEFENDANTS cited in the “Resolution” MS.


     COMPLAINT FOR DAMAGES
                                                   27
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 28 of 48




1    COLLINS’ 2016 Twitter speech: “WHEREAS: The inflammatory statements made by
2    Commissioner Collins towards the Asian American community in 2016 perpetuate gross
3    and harmful stereotypes and leave no room for nuance or potential misunderstanding.”
4    76.   DEFENDANTS would not have reached the same decision of stripping MS.
5    COLLINS of her position as vice president and of her committee assignments absent her
6    protected speech in 2016, protesting the mistreatment of Black and Latino children and
7    advocating for unity of all victims of American Racism, including the Asian community.
8    77.    In Bond v. Floyd, 385 U.S. 116 (1966), reversing the district court, the U.S. Supreme
9    Court addressed a similar attempt by the Georgia legislature to deny rights of an elected
10   official to his elected duties based on his prior speech. Co-Counsel in this action, Mr.
11   Howard Moore Jr, appeared for Plaintiff Bond:
12         MR. CHIEF JUSTICE WARREN delivered the opinion of the Court.
13                The question presented in this case is whether the Georgia House of
14         Representatives may constitutionally exclude appellant Bond, a duly
15         elected Representative, from membership because of his statements, and
16         statements to which he subscribed, criticizing the policy of the Federal
17         Government in Vietnam and the operation of the Selective Service laws. An
18         understanding of the circumstances of the litigation requires a complete
19         presentation of the events and statements which led to this appeal.
20                Bond, a Negro, was elected on June 15, 1965, as the Representative
21         to the Georgia House of Representatives from the 136th House District. Of
22         the District's 6,500 voters, approximately 6,000 are Negroes. Bond defeated
23         his opponent, Malcolm Dean, Dean of Men at Atlanta University, also a
24         Negro, by a vote of 2,320 to 487.
25                On January 6, 1966, the Student Nonviolent Coordinating
26         Committee, a civil rights organization of which Bond was then the
27         Communications Director, issued the following statement on American
28



     COMPLAINT FOR DAMAGES
                                                 28
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 29 of 48




1         policy in Vietnam and its relation to the work of civil rights organizations
2         in this country:
3                "The Student Nonviolent Coordinating Committee has a right and a
4         responsibility to dissent with United States foreign policy on an issue when
5         it sees fit. The Student Nonviolent Coordinating Committee now states its
6         opposition to United States' involvement in Viet Nam on these grounds:
7                119*119 "We believe the United States government has been
8         deceptive in its claims of concern for freedom of the Vietnamese people, just
9         as the government has been deceptive in claiming concern for the freedom
10        of colored people in such other countries as the Dominican Republic, the
11        Congo, South Africa, Rhodesia and in the United States itself.
12               "We, the Student Nonviolent Coordinating Committee, have been
13        involved in the black people's struggle for liberation and self-determination
14        in this country for the past five years. Our work, particularly in the South,
15        has taught us that the United States government has never guaranteed the
16        freedom of oppressed citizens, and is not yet truly determined to end the
17        rule of terror and oppression within its own borders.
18               "We ourselves have often been victims of violence and confinement
19        executed by United States government officials. We recall the numerous
20        persons who have been murdered in the South because of their efforts to
21        secure their civil and human rights, and whose murderers have been
22        allowed to escape penalty for their crimes.
23               "The murder of Samuel Young in Tuskegee, Ala., is no different than
24        the murder of peasants in Viet Nam, for both Young and the Vietnamese
25        sought, and are seeking, to secure the rights guaranteed them by law. In
26        each case the United States government bears a great part of the
27        responsibility for these deaths.
28



     COMPLAINT FOR DAMAGES
                                               29
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 30 of 48




1                 "Samuel Young was murdered because United States law is not
2         being enforced. Vietnamese are murdered because the United States is
3         pursuing an aggressive policy in violation of international law. The United
4         States is no respecter of persons or law 120*120 when such persons or laws
5         run counter to its needs and desires.
6                 "We recall the indifference, suspicion and outright hostility with
7         which our reports of violence have been met in the past by government
8         officials.
9                 "We know that for the most part, elections in this country, in the
10        North as well as the South, are not free. We have seen that the 1965 Voting
11        Rights Act and the 1964 Civil Rights Act have not yet been implemented
12        with full federal power and sincerity.
13                "We question, then, the ability and even the desire of the United
14        States government to guarantee free elections abroad. We maintain that our
15        country's cry of `preserve freedom in the world' is a hypocritical mask
16        behind which it squashes liberation movements which are not bound, and
17        refuse to be bound, by the expediencies of United States cold war policies.
18                "We are in sympathy with, and support, the men in this country who
19        are unwilling to respond to a military draft which would compel them to
20        contribute their lives to United States aggression in Viet Nam in the name
21        of the `freedom' we find so false in this country.
22                "We recoil with horror at the inconsistency of a supposedly `free'
23        society where responsibility to freedom is equated with the responsibility
24        to lend oneself to military aggression. We take note of the fact that 16 per
25        cent of the draftees from this country are Negroes called on to stifle the
26        liberation of Viet Nam, to preserve a `democracy' which does not exist for
27        them at home.
28                "We ask, where is the draft for the freedom fight in the United States?


     COMPLAINT FOR DAMAGES
                                                  30
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 31 of 48




1                "We therefore encourage those Americans who prefer to use their
2         energy in building democratic forms within this country. We believe that
3         work in the civil rights movement and with other human relations
4         organizations is a valid alternative to the draft. We urge all Americans to
5         seek this alternative, knowing full well that it may cost their lives— as
6         painfully as in Viet Nam."
7                On the same day that this statement was issued, Bond was
8         interviewed by telephone by a reporter from a local radio station, and,
9         although Bond had not participated in drafting the statement, he endorsed
10        the statement in these words:
11               "Why, I endorse it, first, because I like to think of myself as a pacifist
12        and one who opposes that war and any other war and eager and anxious to
13        encourage people not to participate in it for any reason that they choose;
14        and secondly, I agree with this statement because of the reason set forth in
15        it— because I think it is sorta hypocritical for us to maintain that we are
16        fighting for liberty in other places and we are not guaranteeing liberty to
17        citizens inside the continental United States.
18               "Well, I think that the fact that the United States Government fights
19        a war in Viet Nam, I don't think that I as a second class citizen of the United
20        States have a requirement to support that war. I think my responsibility is
21        to oppose things that I think are wrong if they are in Viet Nam or New York,
22        or Chicago, or Atlanta, or wherever."
23               Before January 10, 1966, when the Georgia House of Representatives
24        was scheduled to convene, petitions challenging Bond's right to be seated
25        were filed by 75 House members. These petitions charged that Bond's
26        statements gave aid and comfort to the enemies of the United States and
27        Georgia, violated the Selective Service laws, and tended to bring discredit
28        and disrespect on the House. The petitions further contended that Bond's


     COMPLAINT FOR DAMAGES
                                                 31
            Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 32 of 48




1         endorsement of the SNCC statement "is totally and completely repugnant
2         to and inconsistent with the mandatory oath prescribed by the Constitution
3         of Georgia for a Member of the House of Representatives to take before
4         taking his seat."
5                We conclude as did the entire court below that this Court has
6         jurisdiction to review the question of whether the action of the Georgia
7         House of Representatives deprived Bond of federal constitutional rights,
8         and we now move to the central question posed in the case—whether
9         Bond's disqualification because of his statements violated 132*132 the free
10        speech provisions of the First Amendment as applied to the States through
11        the Fourteenth Amendment.
12               We do not quarrel with the State's contention that the oath
13        provisions of the United States and Georgia Constitutions do not violate the
14        First Amendment. But this requirement does not authorize a majority of
15        state legislators to test the sincerity with which another duly elected
16        legislator can swear to uphold the Constitution. Such a power could be
17        utilized to restrict the right of legislators to dissent from national or state
18        policy or that of a majority of their colleagues under the guise of judging
19        their loyalty to the Constitution. Certainly there can be no question but that
20        the First Amendment protects expressions in opposition to national foreign
21        policy in Vietnam and to the Selective Service system.
22               Nor does the fact that the District Court found the SNCC statement
23        to have racial overtones constitute a reason for holding it outside *135 the
24        protection of the First Amendment.
25               We therefore hold that the disqualification of Bond from
26        membership in the Georgia House because of his statements violated
27        Bond's right of free expression under the First Amendment. [Emphasis
28        added]


     COMPLAINT FOR DAMAGES
                                                32
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 33 of 48




1    78.    As in Bond, supra, DEFENDANTS’ admission of removing MS. COLLINS’ from
2    her position of vice-president and stripping her of all committee assignments because of
3    her speech in December 2016 is an admission that DEFENDANTS, and each of them,
4    violated MS. COLLINS’ First Amendment Right of Free Speech. DEFENDANTS’
5    retaliated against MS. COLLINS for speaking up, protesting the DEFENDANTS’ failure
6    to protect Black and Latino children from racist and gender harassment, and racist and
7    gender bullying, and her speech advocating unity of all oppressed people, including
8    Asians. A state official may be sued under section 1983 in his or her individual capacity
9    for damages. Kentucky v. Graham, 473 U.S. 159, 165 (1985); but see Avalos v. Baca, 596 F.3d
10   583, 587 (9th Cir. 2010) (holding that in order to be individually liable under ' 1983,
11   individual must personally participate in alleged rights deprivation). DEFENDANT
12   Board Members sued herein participated in the deprivation of MS. COLLINS’ First
13   Amendment Right of Free Speech. Hence, DEFENDANT Board Members, and each of
14   them, are liable.
15   79.    DEFENDANTS at all times knew that MS. COLLINS’ speech regarding
16   encouraging participation in the movement of Asian Lives Matters was spoken in good
17   faith, encouraging unity. All great leaders have inspired, cajoled, and employed
18   anecdotes to motivate civil protest against injustice. Dr. Martin Luther King: "There
19   comes a time when silence is betrayal." "In the end, we will remember not the words of
20   our enemies, but the silence of our friends." "A man who won't die for something is not
21   fit to live." "We must live together as brothers or perish together as fools."
22   80.    Malcolm X: There was two kinds of slaves. There was the house Negro and the
23   field Negro. “Uncle Toms”, to keep us from resisting, are like Novocain, making us suffer
24   quietly.”     Everyone understood these words of these great leaders were aimed to
25   encourage resistance to oppression. And so were the words of MS. COLLINS’ tweets.
26   81.    DEFENDANTS, and each of them, violated MS. COLLINS’ First Amendment
27   Right of Free Speech, creating in each of them liability for all her damages, harms, injuries,
28   and losses.


     COMPLAINT FOR DAMAGES
                                                  33
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 34 of 48




1    82.    DEFENDANTS’ illegal conduct entitles MS. COLLINS to all damages incurred as
2    herein alleged. DEFENDANTS, and each of them, are liable to MS. COLLINS for
3    compensatory damages in an amount of money equal and to balance, on one side of the
4    scale, all the harms, losses, damages and injuries caused, with an amount of money on
5    the other side of the scale. DEFENDANTS, and each of them, caused MS. COLLINS to
6    suffer, in perpetuity, for the rest of her life the following harms, injuries loses and
7    damages: Pain, inconvenience, severe mental distress, severe emotional distress, loss of
8    enjoyment of life, humiliation, harm to self-image, injury to career, spiritual injury to her
9    soul, fear, discomfort, misery, anxiety, and suffering.
10   83.    The amount of money to balance these logarithmically increasing permanent
11   harms, $12,000,000.00, will only tip the scale in the direction of injustice. In the spirit of
12   compromise, this amount is the demand that any reasonable jury will award as the price
13   for violating MS. COLLINS’ historic, paradigm shifting, First Amendment Rights of the
14   United States Constitution by DEFENDANT oath takers.
15   84.    DEFENDANTS’ illegal intentional conduct was calculating, oppressive, malicious,
16   designed to extract maximum anguish, pain, severe mental and severe emotional distress,
17   and was done with ill will, intended to vex, hurt with a conspiratorial disregard for the
18   constitutional rights, health and safety of MS. COLLINS and her family. Further,
19   DEFENDANTS, and each of them, acted with malice, oppression and fraud against MS.
20   COLLINS, entitling her to Punitive Damages, to protect the public from the gross misuse
21   of governmental power, in the amount of $3,000,000 from each DEFENDANT BOARD
22   MEMBER, sued in his/her individual capacity.
23   85.    MS. COLLINS hereby Request this Court to issues an Order to Show Cause why
24   DEFENDANTS, and each of them, should not be ordered to reinstate MS. COLLINS to
25   her position as vice president and to each of the committees DEFENDANTS illegally
26   stripped away from her.
27          Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
28



     COMPLAINT FOR DAMAGES
                                                  34
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 35 of 48




1                              SECOND CAUSE OF ACTION
2
                      Deprivation of Liberty Without Due Process Under
                                 The Fourteenth Amendment
3                                In Violation Of Civil Rights
4                                      (42 U.S.C. § 1983)
        (Against All DEFENDANTS AND DEFENDANT BOARD COMMISSIONERS:
5
      Jenny Lam, In Her Individual Capacity; Faauuga Moliga In His Individual Capacity;
6         Matt Alexander In His Individual Capacity; Kevin Boggess In His Individual
                  Capacity; AND Mark Sanchez In His Individual Capacity)
7
     86.    PLAINTIFF hereby incorporates herein by this reference all the preceding
8
     paragraphs of this complaint as though those allegations are set forth here in full.
9
     87.    The Fourteenth Amendment of the United States Constitution states, in relevant
10
     sections: “… No State shall make or enforce any law which shall abridge the privileges
11
     or immunities of citizens of the United States; nor shall any State deprive any person of
12
     life, liberty, or property, without due process of law; nor deny to any person within its
13
     jurisdiction the equal protection of the laws.” [Emphasis added]
14
     88.    Federal Civil Rights Law 42. U.S.C. §1983 provides in pertinent part: “Every
15
     person who, under color of any statute, ordinance, regulation, custom, or usage, of any
16
     State or Territory or the District of Columbia, subjects, or causes to be subjected, any
17
     citizen of the United States or other person within the jurisdiction thereof to the
18
     deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
19
     shall be liable to the party injured in an action at law, suit in equity, or other proper
20
     proceeding for redress”.
21
     89.    DEFENDANTS, at all relevant times, “subjected” MS. COLLINS, a “citizen of the
22
     United States… “to the deprivation of her Fourteenth Amended Right of “liberty,
23
     without due process”. DEFENDANTS, and each of them, are liable under Federal Law,
24
     42 U.S.C. Section 1983 to MS. COLLINS for all the harms, injuries, losses, and damages,
25
     including, but not limited to, all economic and non-economic damages, pain, misery,
26
     anxiety, loss of enjoyment of life, humiliation, fear, spiritual deprivation, discomfort,
27
     damage to self-image and damage to career, inconvenience, and suffering.
28



     COMPLAINT FOR DAMAGES
                                                 35
               Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 36 of 48




1    90.     The Fourteenth Amendment protects against deprivation of liberty and property
2    interests without due process of law. See K.W. ex rel. D.W v. Armstrong, 789 F.3d 962, 972
3    (9th Cir. 2015). “A person’s liberty interest is implicated if the government levels a charge
4    against him that impairs his reputation for honesty or morality. . .” Guzman v. Shewry, 552
5    F.3d 941, 955 (9th Cir. 2009), as amended (citation and internal quotation marks omitted).
6    If the government, in the course of terminating a person’s employment, publicly discloses
7    stigmatizing information, the employee is entitled to a “name-clearing hearing.” Cox v.
8    Roskelley, 359 F.3d 1105, 1110 (9th Cir. 2004).” Kramer v. Cullinan, No. 14-36103 (9th Cir.
9    2018)
10   91.     “To establish that she “has a protected liberty interest at stake,” a plaintiff must
11   demonstrate that: “(1) the accuracy of the charge is contested, (2) there [was]some public
12   disclosure of the charge, and (3) the charge [was] made in connection with the
13   termination of employment . . .” See Guzman, 552 F.3d at 955 (citation and internal
14   quotation marks omitted). Whether a defendant’s statements rise to the level of
15   stigmatizing a plaintiff is a question of fact. See Campanelli v. Bockrath, 100 F.3d 1476, 1480
16   (9th Cir. 1996). We have previously held that charges made by an employer may be
17   sufficiently stigmatizing to implicate an employee’s liberty interest. See, e.g., Guzman,
18   552 F.3d at 946 (accusing employee of fraudulently avowing that medical devices were
19   FDA-approved); Campanelli, 100 F.3d at 1480 (charging coach with “immoral conduct”);
20   Vanelli v. Reynolds Sch. Dist., 667 F.2d 773, 776–78 (9th Cir. 1982) (dismissing teacher for
21   “offensive conduct”)” Kramer v. Cullinan, supra.
22   92.     DEFENDANTS, and each of them, the government, leveled “…a charge against
23   [MS. COLLINS] that impairs [her] reputation for honesty or morality.” DEFENDANTS
24   published in their illegal “Resolution”:
25           WHEREAS: The inflammatory statements made by Commissioner
26           Collins towards the Asian American community in 2016 perpetuate gross
27           and harmful stereotypes and leave no room for nuance or potential
             misunderstanding; and,
28



     COMPLAINT FOR DAMAGES
                                                   36
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 37 of 48




1
            WHEREAS: Our relationship with elected officials must be predicated on
            mutual respect, and when our elected officials falter, we are faced with
2
            the difficult decision of how to hold them accountable; and
3
            WHEREAS: When the social media comments resurfaced, what mattered
4           most was that she, as a leader and elected official, accept responsibility
5           and atone for the trauma inflicted on the community by her words; and
            WHEREAS: Although Commissioner Collins has acknowledged that her
6
            words may have caused pain, her public statements to-date have fallen
7
            short of sincere recognition of the harm she has caused and Vice
8           President Collins does not seem to take meaningful responsibility for
9           her actions.

10   93.    DEFENDANTS failed to provide MS. COLLINS with a “name-clearing
11   hearing”…in the course of terminating [her vice-presidency and committee membership]
12   after “publicly discloses stigmatizing information”. Fourteenth Amendment Due Process
13   requires “a hearing “the employee is entitled to.” Cox v. Roskelley, 359 F.3d 1105, 1110 (9th
14   Cir. 2004).” DEFENDANTS, in their “Resolution” accuse MS. COLLINS of dishonest and
15   immorality, stating: “…her public statements to-date have fallen short of sincere
16   recognition of the harm.” And that she has not “atoned” and “…does not seem to take
17   meaningful responsibility for her actions.” DEFENDANTS’ “Resolution” is based on
18   arbitrary and capricious grounds. What Sincereometer, or Atonement-barometer or
19   meaningful responsibility yardstick did DEFENDANTS employ to compel these baseless
20   conclusions? An arbitrary and capricious law is a violation of due process.
21   DEFENDANTS’ 24-hour notice for the “Special Meeting” hardly satisfies either
22   procedural or substantive due process.
23   94.    The Supreme Court in Bond v Floyd, supra, made clear the subjective view of an
24   elected official’s “loyalty” or “sincerity” cannot be used to abridge the official’s First
25   Amendment Right of Freedom of Speech:
26          “[W]e do not quarrel with the State's contention that the oath provisions
27          of the United States and Georgia Constitutions do not violate the First
28          Amendment. But this requirement does not authorize a majority of state


     COMPLAINT FOR DAMAGES
                                                  37
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 38 of 48




1          legislators to test the sincerity with which another duly elected
2          legislator can swear to uphold the Constitution. Such a power could be
3          utilized to restrict the right of legislators to dissent from national or state
4          policy or that of a majority of their colleagues under the guise of judging
5          their loyalty to the Constitution. Bond v. Floyd, supra.
6    95.   DEFENDANTS, and each of them, are liable for an amount of money to balance
7    these logarithmically increasing permanent harms. $12,000,000.00 will only tip the scale
8    in the direction of injustice. In the spirit of compromise, this amount is the demand that
9    any reasonable jury will award as the price for violating MS. COLLINS’ historic,
10   paradigm shifting, Fourteenth Amendment Rights of the United States Constitution by
11   DEFENDANT oath takers.
12   96.   DEFENDANTS violated MS. COLLINS’ protected liberty interest. MS. COLLINS
13   “has a protected liberty interest at stake,” because: “(1) the accuracy of the charge is
14   contested, (2) there [was]some public disclosure of the charge, and (3) the charge [was]
15   made in connection with the termination of employment position as vice-president and
16   committee assignments.
17   97.    DEFENDANTS’ illegal intentional conduct was calculating, oppressive,
18   malicious, designed to extract maximum anguish, pain, severe mental and severe
19   emotional distress, and was done with ill will, intended to vex, hurt with a conspiratorial
20   disregard for the constitutional rights, health and safety of MS. COLLINS and her family.
21   Further, DEFENDANTS, and each of them, acted with malice, oppression and fraud
22   towards MS. COLLINS, entitling her to Punitive Damages, to protect the public from the
23   gross misuse of governmental power, in the amount of $3,000,000 from each
24   DEFENDANT BOARD MEMBER, sued in his/her individual capacity.
25   98.   MS. COLLINS hereby requests this Court to issue an Order to Show Cause why
26   DEFENDANTS, and each of them, should not be ordered to reinstate MS. COLLINS to
27   her position as vice president and to each of the committees DEFENDANTS illegally
28   stripped away from her.


     COMPLAINT FOR DAMAGES
                                                  38
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 39 of 48




1           Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
2
                                 THIRD CAUSE OF ACTION
3                        Deprivation of Property Without Due Process
4                    In Violation of Fourteenth Amendment 42 U.S.C. 1983
        (Against All DEFENDANTS AND DEFENDANT BOARD COMMISSIONERS:
5
      Jenny Lam, In Her Individual Capacity; Faauuga Moliga In His Individual Capacity;
6         Matt Alexander In His Individual Capacity; Kevin Boggess In His Individual
7
                  Capacity; AND Mark Sanchez In His Individual Capacity)
     99.    PLAINTIFF hereby incorporates herein by this reference all the preceding
8
     paragraphs of this complaint as though those allegations are set forth here in full.
9
     100.   The Fourteenth Amendment of the United States Constitution states, in relevant
10
     sections: “… No State shall make or enforce any law which shall abridge the privileges
11
     or immunities of citizens of the United States; nor shall any State deprive any person of
12
     life, liberty, or property, without due process of law; nor deny to any person within its
13
     jurisdiction the equal protection of the laws.” [Emphasis added]
14
     101.   Federal Civil Rights Law 42. U.S.C. §1983 provides in pertinent part: “Every
15
     person who, under color of any statute, ordinance, regulation, custom, or usage, of any
16
     State or Territory or the District of Columbia, subjects, or causes to be subjected, any
17
     citizen of the United States or other person within the jurisdiction thereof to the
18
     deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
19
     shall be liable to the party injured in an action at law, suit in equity, or other proper
20
     proceeding for redress”.
21
     102.   DEFENDANTS, at all relevant times, “subjected” MS. COLLINS, a “citizen of the
22
     United States… “to the deprivation of her Fourteenth Amended Right of “property without
23
     due process”. DEFENDANTS, and each of them, are liable under Federal Law, 42 U.S.C.
24
     Section 1983 to MS. COLLINS for all the harms, injuries, losses, and damages, including,
25
     but not limited to, all economic and non-economic damages, pain, misery, anxiety, loss
26
     of enjoyment of life, humiliation, fear, spiritual deprivation, discomfort, damage to self-
27
     image and damage to career, inconvenience, and suffering.
28



     COMPLAINT FOR DAMAGES
                                                 39
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 40 of 48




1    103.   DEFENDANTS violated MS. COLLINS’ “Skelly Rights”. The California Supreme
2    in Skelly v. State Personnel Board (1975) 15 Cal.3d 194. held that a civil service or public
3    sector employee has a property right to his job and could not be deprived of it without
4    due process. MS. COLLINS’ job as a commissioner included her positions as vice-
5    president and her duties on various committees. The minimum due process required
6    under Skelly are the following:
7           (1)    The employee must receive notice of the proposed discipline (a/k/a
8           Notice of Adverse Action, or “Notice”);
9           (2)    The Notice must identify the specific rule/policy that has allegedly
10          been violated by the employee;
11          (3)    The Notice must allege a factual basis for violation (i.e., “cause for
12          discipline”);
13          (4)    The Notice must be served with all documents that were relied upon
14          by the official proposing the discipline;
15          (5)    The Notice must provide a deadline for any response;
16          (6)    The Notice must include an effective date of discipline; and
17          (7)    Legal representation
18   104.   DEFENDANTS failed to provide MS. COLLINS with any due process, failed to
19   hold a “name clearing hearing”, and arbitrarily and capriciously terminated MS.
20   COLLINS’ employment duties, a property interest.
21   105.   DEFENDANTS, and each of them, are liable for an amount of money to balance
22   these logarithmically increasing permanent harms. $12,000,000.00, will only tip the scale
23   in the direction of injustice. In the spirit of compromise, this amount is the demand that
24   any reasonable jury will award as the price for violating MS. COLLINS’ historic,
25   paradigm shifting, Fourteenth Amendment Rights of the United States Constitution by
26   DEFENDANT oath takers.
27   106.   DEFENDANTS’ illegal intentional conduct was calculating, oppressive,
28   malicious, designed to extract maximum anguish, pain, severe mental and severe


     COMPLAINT FOR DAMAGES
                                                  40
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 41 of 48




1    emotional distress, and was done with ill will, intended to vex, hurt with a conspiratorial
2    disregard for the constitutional rights, health and safety of MS. COLLINS and her family.
3    Further, DEFENDANTS, and each of them, acted with malice, oppression and fraud
4    towards MS. COLLINS, entitling her to Punitive Damages, to protect the public from the
5    gross misuse of governmental power, in the amount of $3,000,000 from each
6    DEFENDANT         BOARD      MEMBER,        sued    in   his/her    individual    capacity.
7           Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
8
     QUALIFIED IMMUNITY NO DEFENSE
9
     107.   DEFENDANTS are not entitled to the Qualified Immunity Defense. “To determine
10
     whether a public official is entitled to qualified immunity, we consider 1) whether the
11
     official violated a constitutional right, and 2) whether the “right was clearly established
12
     at the time of the official’s alleged misconduct.” Kramer v. Cullinan, supra. DEFENDANTS
13
     violated MS. COLLINS’ First and Fourteenth Amendments Constitutional Rights clearly
14
     established long before DEFENDANTS’ illegal “Resolution”. Indeed, Bond, supra,
15
     established in 1966 the law that the First Amendment protected an elected official’s
16
     speech made in the public interest on matter of public policy, both as a private person as
17
     well in his official capacity. Hence, the Qualified Immunity Defense is unavailing to
18
     DEFENDANTS.
19
            Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
20
     STATE CLAIMS
21

22                             FOURTH CAUSE OF ACTION
                         Intentional Infliction Of Emotional Distress
23
        (Against All DEFENDANTS AND DEFENDANT BOARD COMMISSIONERS:
24    Jenny Lam, In Her Individual Capacity; Faauuga Moliga In His Individual Capacity;
25
          Matt Alexander In His Individual Capacity; Kevin Boggess In His Individual
                  Capacity; AND Mark Sanchez In His Individual Capacity)
26
     108.   PLAINTIFF hereby incorporates herein by this reference all the preceding
27
     paragraphs of this complaint as though those allegations are set forth here in full.
28



     COMPLAINT FOR DAMAGES
                                                 41
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 42 of 48




1    109.   DEFENDANTS’ intentional, conspiratorial, and deliberate indifference to MS.
2    COLLINS’ health, safety, reputation in the community, and by slandering her as a
3    “Racist”, dishonest, immoral person while depriving her of her constitutional rights is
4    extreme and outrageous conduct. DEFENDANTS’ illegal retaliation and violations
5    infringed on MS. COLLINS’ exercise of her United States Constitution First and
6    Fourteenth Amendments rights of Free Speech and Liberty. DEFENDANTS’ conduct
7    violates federal and state laws and public policy and as such should not be tolerated in a
8    civilized society.
9    110.   DEFENDANTS’ conduct was intentional and caused MS. COLLINS to suffer
10   severe emotional distress. As to DEFENDANT BOARD MEMBERS only, the acts of these
11   DEFENDANTS, as alleged herein, were intentional, outrageous, despicable, oppressive,
12   fraudulent, and done with ill will and intent to injure MS. COLLINS and to cause her
13   mental anguish, anxiety, and distress. DEFENDANTS’ acts were done in conscious
14   disregard of the risk of severe emotional harm to MS. COLLINS and were a substantial
15   factor in causing harm, damage, and injuries and committed with the intent to injure,
16   constituting oppression, fraud, and malice under California Civil Code §3294, entitling
17   PLAINTIFF to punitive damages against these DEFENDANTS only.
18          Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
19
                                 FIFTH CAUSE OF ACTION
20                        Negligence Government Code Section 815.2
21                         (Against DEFENDANT Employer SFUSD)
          PLAINTIFF hereby incorporates herein by this reference all the preceding
22
       paragraphs of this complaint as though those allegations are set forth here in full.
23
     111.   California Government Code Section 815.2. (a) provides: “A public entity is liable
24
     for injury proximately caused by an act or omission of an employee of the public entity
25
     within the scope of his employment if the act or omission would, apart from this section,
26
     have given rise to a cause of action against that employee or his personal representative.”
27
     112.   DEFENDANT BOARD MEMBERS owed a duty of care to MS. COLLINS to
28
     conduct themselves so as to avoid risk of injury to her. DEFENDANT BOARD MEMBERS


     COMPLAINT FOR DAMAGES
                                                 42
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 43 of 48




1    breached their duty to MS. COLLINS by terminating her employment position as vice
2    president and her committee duties. DEFENDANT BOARD MEMBERS breached this
3    duty and were negligent.
4    113.   As a direct and legal result of DEFENDANTS ' negligence as set forth herein, MS.
5    COLLINS has suffered and continues to suffer substantial economic and non-economic
6    damage in an amount according to proof.
7           Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
8
                                 SIXTH CAUSE OF ACTION
9                         Violation of Property Interest Under Skelly
10                         (Against DEFENDANT Employer SFUSD)
          PLAINTIFF hereby incorporates herein by this reference all the preceding
11
       paragraphs of this complaint as though those allegations are set forth here in full.
12
     114.   DEFENDANTS violated MS. COLLINS’ “Skelly Rights”. The California Supreme
13
     in Skelly v. State Personnel Board (1975) 15 Cal.3d 194. held that a civil service or public
14
     sector employee has a property right to his job and could not be deprived of it without
15
     due process. MS. COLLINS’ job as a commissioner included her positions as vice-
16
     president and her duties on various committees. DEFENDANTS intentionally and
17
     willfully failed to provide even the minimum due process required under Skelly.
18
     115.   As a direct and legal result of DEFENDANTS ' due process violations required by
19
     Skelly, as set forth herein, MS. COLLINS has suffered and continues to suffer substantial
20
     economic and non-economic damage in an amount according to proof.
21
     116.          Wherefore, PLAINTIFF prays for judgment as more fully set forth below.
22
                                 SEVENTH CAUSE OF ACTION
23
                                           Retaliation
24                        In Violation of California Labor Code § 1102.5
25                                (Against Defendant Employer)

26   117.   PLAINTIFF hereby incorporates herein by this reference all the preceding

27   paragraphs of this complaint as though those allegations are set forth here in full.

28   118.   California Labor Code § 1101.5 states:


     COMPLAINT FOR DAMAGES
                                                  43
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 44 of 48




            (a) An employer, or any person acting on behalf of the employer, shall not make,
1
            adopt, or enforce any rule, regulation, or policy preventing an employee from
2           disclosing information to a government or law enforcement agency, to a person
            with authority over the employee, or to another employee who has authority to
3           investigate, discover, or correct the violation or noncompliance, or from providing
            information to, or testifying before, any public body conducting an investigation,
4
            hearing, or inquiry, if the employee has reasonable cause to believe that the
5           information discloses a violation of state or federal statute, or a violation of or
            noncompliance with a local, state, or federal rule or regulation, regardless of
6           whether disclosing the information is part of the employee’s job duties.
7           (b) An employer, or any person acting on behalf of the employer, shall not retaliate
            against an employee for disclosing information, or because the employer believes
8
            that the employee disclosed or may disclose information, to a government or law
9           enforcement agency, to a person with authority over the employee or another
            employee who has the authority to investigate, discover, or correct the violation or
10          noncompliance, or for providing information to, or testifying before, any public
            body conducting an investigation, hearing, or inquiry, if the employee has
11
            reasonable cause to believe that the information discloses a violation of state or
12          federal statute, or a violation of or noncompliance with a local, state, or federal rule
            or regulation, regardless of whether disclosing the information is part of the
13          employee’s job duties.
14          (c) An employer, or any person acting on behalf of the employer, shall not retaliate
            against an employee for refusing to participate in an activity that would result in a
15          violation of state or federal statute, or a violation of or noncompliance with a local,
16
            state, or federal rule or regulation.
            (d) An employer, or any person acting on behalf of the employer, shall not retaliate
17
            against an employee for having exercised their rights under subdivision (a), (b), or
18          (c) in any former employment.
            (e) A report made by an employee of a government agency to their employer is a
19
            disclosure of information to a government or law enforcement agency pursuant to
20          subdivisions (a) and (b).

21   119.   DEFENDANTS, and each of them, in violation of Labor Code, Section 1102.5
22   retaliated against MS. COLLINS for disclosing the following information showing
23   DEFENDANTS that proposed “Resolution” to strip her of her employment duties based
24   on her words tweeted four years prion was a violation of federal and state law, violation
25   of the First Amendment of Free Speech and Fourteenth Amendment Due Process. MS.
26   COLLINS report to DEFENDANTS BOARD:
27   120.   The intent and purpose of this resolution and the urgent and irregular manner in
28   which it has been conceived and presented raise several questions and concerns. I am


     COMPLAINT FOR DAMAGES
                                                      44
                 Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 45 of 48




1    compelled to provide the following comments for the record, while also noting there will
2    likely be more to follow:
3           1.       As a matter of process and to ensure proper discharge of this Board's
4           duties, it is the Board President who sets the agenda and runs the meeting
5           of the whole. Despite a unanimous vote by this body to nominate President
6           Lopez to perform these roles (and others), it appears the proper process and
7           the role of the Board president are now being disregarded.
8           2.       This Board has agreed and stated publicly the NUMBER ONE
9           priority is the reopening of SFUSD schools as quickly and as safely as
10          possible. The public has made it abundantly clear they want to see more
11          evidence of that commitment in terms of time spent in these meetings, and
12          tangible results. This resolution distracts from priority matters and at the
13          same time could have potential negative impacts on the proper functioning
14          of this board at a critical moment for the District and the City.
15          3.       Recently the Board has undertaken the critically important task of
16          finding a new Superintendent, which this body had agreed would be the
17          focus of todays meeting. The resolution put forth at this time and in this
18          manner detracts from this purpose and causes additional risk of delaying
19          this process and destabilizing the District.
20          4.       Now more than ever we need to work together and effectively as a
21          Board and with other stakeholders to address the critical challenges of this
22          moment. This resolution does nothing to enhance our team, nor our chances
23          for success and I worry harm has already been done regardless of the
24          outcome of this discussion.
25          5.       Lastly, I reject the attempts to mischaracterize me as a person, and as
26          a member of this board. [Emphasis added]
27   121.   DEFENDANTS, and each of them, responded that MS. COLLINS words “have
28   fallen short of sincere” and she had refused to “accept responsibility and atone”.


     COMPLAINT FOR DAMAGES
                                                   45
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 46 of 48




1    DEFENDANTS ignored MS. COLLINS statement “Despite a unanimous vote by this
2    body to nominate President Lopez to perform these roles (and others), it appears the
3    proper process and the role of the Board president are now being disregarded.” MS.
4    COLLINS raised concerns and expressed her belief that DEFENDANTS were violating
5    the Brown Act by failing to follow legal procedures.
6    122.   DEFENDANTS then proceed, with a mere 24 hours’ notice to the public,
7    retaliating against MS. COLLINS by stripping her of her employment duties, causing
8    irreparable harm and injury to MS. COLLINS reputation for which money damages are
9    inadequate to remedy.
10
                            REQUEST OF ORDER TO SHOW CAUSE
11
                         WHY AN INJUNCTION SHOULD NOT ISSUE
12
     123.   PLAINTIFF hereby incorporates herein by this reference all the preceding
13
     paragraphs of this complaint as though those allegations are set forth here in full.
14
     124.   Federal Rule 65, Injunctions and Restraining Orders, provides:
15
            (a) Preliminary Injunction.
16
            (1) Notice. The court may issue a preliminary injunction only on notice to
17
            the adverse party.
18
            (2) Consolidating the Hearing with the Trial on the Merits. Before or after
19          beginning the hearing on a motion for a preliminary injunction, the court
20          may advance the trial on the merits and consolidate it with the hearing.
            Even when consolidation is not ordered, evidence that is received on the
21
            motion and that would be admissible at trial becomes part of the trial record
22          and need not be repeated at trial. But the court must preserve any party's
            right to a jury trial.
23
            (b) Temporary Restraining Order.
24

25
            (1) Issuing Without Notice. The court may issue a temporary restraining
            order without written or oral notice to the adverse party or its attorney only
26
            if:
27

28



     COMPLAINT FOR DAMAGES
                                                 46
              Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 47 of 48




1
            (A) specific facts in an affidavit or a verified complaint clearly show that
            immediate and irreparable injury, loss, or damage will result to the movant
2           before the adverse party can be heard in opposition; and
3
     125.   As proven hereinabove, DEFENDANTS passed an illegal Resolution, removing
4
     MS. COLLINS from her elected, by unanimous vote of the Board of Education, position
5
     as vice-president and stripped her of all committee assignments.
6
     126.   DEFENDANTS violated MS. COLLINS’ United States Constitutional Rights under
7
     the First and Fourteenth Amendments by publicly issuing their Resolution, causing
8
     irreparable harm to MS. COLLINS.
9
     127.   DEFENDANTS’ illegal conduct has caused, and is causing irreparable injury, loss
10
     and damage to MS. COLLINS, including damage to her reputation and standing in the
11
     community. Money damages are insufficient to cure the harms, damages and injuries MS.
12
     COLLINS has suffered and continues to suffer. Injunctive relief is required to restore MS.
13
     COLLINS to her positions on the Board of Education, pending the trial on the merits in
14
     this matter. MS. COLLINS will suffer irreparable injury or injuries for which there are no
15
     adequate remedies at law for loss of her position as Vice President and removable from
16
     committees.
17
     128.   Request is hereby made of an Order to Show Cause issued to DEFENDANTS to
18
     show cause why a permanent injunction should not be issued, restoring MRS, COLLINS
19
     to her elected employment position.
20

21                                    PUNITIVE DAMAGES

22   129.   PLAINTIFF hereby incorporates herein by this reference all the preceding

23   paragraphs of this complaint as though those allegations are set forth here in full.

24   130.   DEFENDANTS’ acts, as alleged herein, as to all causes of action, were intentional,

25   outrageous, despicable, oppressive, fraudulent, and done with ill will and intent to injure

26   MS. COLLINS and to cause her mental anguish, anxiety, and distress. DEFENDANTS’

27   acts were done in conscious disregard of the risk of severe emotional harm to MS.

28   COLLINS and with the intent to injure, constituting oppression, fraud, and malice under


     COMPLAINT FOR DAMAGES
                                                 47
             Case 3:21-cv-02272-SK Document 1 Filed 03/31/21 Page 48 of 48




1    California Civil Code §3294, entitling MS. COLLINS to punitive damages against
2    individual DEFENDANTS only.
3
                                       PRAYER FOR RELIEF
4
     131.         Wherefore, PLAINTIFF prays for judgment against DEFENDANTS, and
5
     each of them as follows:
6

7            1.   For general damages as to each DEFENDANT in an amount $12,000,000 or

8            according to proof;

9            2.   For special damages in an amount according to proof;

10           3.   For prejudgment interest in an amount according to proof;

11           4.   For reasonable attorney's fees and cost of suit therein required by statute;

12           5.   For punitive damages as to each DEFENDANT BOARD MEMBER in the

13           amount of $3,000,000.00

14           6.   For statutory penalties and any other statutory relief;

15           7.   For such other and further relief as the court may deem proper;
             9.   PLAINTIFF hereby demands a trial by jury.
16

17   JURY TRIAL DEMANDED

18

19   DATED: March 31, 2021             RESPECTFULLY SUBMITTED,
                                       LAW OFFICES OF BONNER & BONNER
20

21

22                                     /s/ Charles A. Bonner
                                       CHARLES A. BONNER
23
                                       ATTORNEY FOR PLAINTIFF
24

25

26

27

28



     COMPLAINT FOR DAMAGES
                                                48
